Citation Nr: 0117753	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  97-13 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
undifferentiated type, currently evaluated as 50 percent 
disabling.  

2.  Whether the veteran is competent for Department of 
Veterans Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, denied an increased 
rating for schizophrenia and found the veteran competent for 
VA purposes.  

Initially, the Board notes that the veteran's appeal 
originally included the issue of entitlement to compensation 
under 38 C.F.R. § 1151 for a right eye disability.  During 
the pendency of the appeal, a hearing officer's decision, 
dated in June 2000, granted service connection for phthisis 
bulbi of the right eye under 38 C.F.R. § 1151, evaluated as 
30 percent disabling.  The veteran was notified of this 
decision and did not file a notice of disagreement.  
Therefore, the issue of any higher evaluation for this 
disability is not presently in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)(where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Applicable rating criteria in effect prior to November 7, 
1996 are most favorable to the veteran in evaluating his 
appeal.

3.  The veteran's schizophrenia is productive of virtual 
isolation in the community.  

4.  The veteran has the mental capacity to manage his funds 
without limitation.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for 
schizophrenia, undifferentiated type, have been met. 
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9204 (effective 
prior to November 7, 1996).  

2.  The veteran is competent for VA purposes.  38 C.F.R. 
§ 3.353 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all information and evidence 
necessary to substantiate the claims has been properly and 
sufficiently developed.  In this regard, the Board recognizes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of these issues is 
not required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The veteran has been provided a statement of 
the case and a supplemental statement of the case informing 
him of the medical evidence necessary for allowance of the 
claims at issue.  VA outpatient treatment records have been 
obtained, and VA medical examinations have been conducted.  
Moreover, the veteran has not identified any outstanding 
evidence which could be used to support his claims.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

In a June 1969 rating decision, the RO granted service 
connection for depressive reaction, evaluated as 10 percent 
disabling.  In a September 1972 rating decision, the veteran 
was granted a temporary total rating (Paragraph 29 benefits) 
from July to September 1972.  Thereafter, the rating was 
increased to 70 percent.  The decision also recharacterized 
the psychiatric disability as schizophrenia, undifferentiated 
type.  In March 1973 and February 1974, the RO assigned the 
veteran temporary total ratings from March 1973 to April 
1973, and from December 1973 to January 1974, respectively, 
following which the disability continued to be evaluated as 
70 percent disabling.  In July 1974, the rating was reduced 
to 50 percent.  Excluding periods of temporary total ratings, 
the 50 percent evaluation has remained in effect since that 
time.

The veteran's claim for an increased rating for his service-
connected schizophrenia was received on March 10, 1993.  As 
such, the significant rating period for consideration on this 
appeal is from March 10, 1992, one year prior to the date of 
receipt of the increased rating claim, through the present  
See 38 C.F.R. § 3.400(o)(2).

In a private medical report dated in December 1992, Dr. J. 
V., indicated that he had seen the veteran on numerous 
occasions during the year.  The physician stated that the 
veteran's condition had remained under a chronic, afunctional 
plateau, characterized by isolation, inability to socialize, 
poor self-care, self-centeredness, and seldom getting out of 
the house.  It was further stated that the veteran lacked 
goals and did not show interest in anything.  Objective 
findings revealed that the veteran's grooming was not good.  
His affect was superficial, occasionally even 
inappropriately.  He was not spontaneous but occasionally 
verbalized with foul language, paranoid ideas and aggressive 
thought.  Occasionally, he admitted to having auditory 
hallucinations.  His thoughts were illogical and his judgment 
was very poor.  The diagnosis was schizophrenia, 
undifferentiated type.  Dr. V. commented that the veteran 
continued to be totally disabled, that his condition was 
chronic, that his prognosis was poor and that his functional 
capacity was low.  

On VA psychiatric examination in August 1993, the veteran 
complained of difficulty sleeping at night, thinking that 
people were always talking about him, and inability to leave 
the house.  His spouse complained that he did not show 
interest for anything.  She reported that he was usually 
isolated and spent hours and hours in the bathroom.  It was 
noted that the veteran only worked for about two years after 
service and had not worked since.  Objective findings noted 
that the veteran was dressed casually, but did not look 
clean, neat or groomed.  His affect was quite blunted and he 
had very poor or scanty verbal production.  His conversation 
was coherent, but quite referential with very strong 
persecutory symptoms.  At times he could be considered 
delusional.  There was no evidence of active hallucinations.  
What predominated was his quite inappropriate and blunted 
affect projecting a person with a strong dependency and lack 
of interest.  He was oriented and his memory was 
superficially preserved.  His concentration was diminished 
and he seemed to tolerate little.  His judgment was poor.  He 
was depressed underneath.  Suicidal ruminations were 
considered, but he was not really a risk at the present time.  
His judgment was poor.  The diagnosis was schizophrenia 
undifferentiated type, chronic.  The examiner considered the 
veteran competent to handle funds at the present time.  

On VA psychiatric examination in October 1996, it was noted 
that the veteran was legally blind secondary to diabetes and 
chronic glaucoma.  The veteran complained of not sleeping 
well and getting bad thoughts about doing away with himself 
besides a lot of anxiety.  He described frustration because 
he could not see and had nothing to do at home.  His wife 
indicated that he spent long hours quiet, by himself, not 
communicating at all.  She recognized the fact that he did 
not have any kind of distraction, so he was basically very 
isolated and withdrawn.  Objective findings noted that the 
veteran was rather careless in terms of how he dressed.  He 
was not very cooperative in his attitude but rather reluctant 
to speak about himself and did not elaborate in his answers.  
His responses though were adequate and coherent.  There were 
no active delusions or hallucinations but he did refer 
suicidal ruminations.  There were no actual suicidal plans.  
He described being isolated, irritable, anxious and having 
difficulty sleeping at night.  His affect was flat and his 
mood was anxious and rather angry.  He was oriented in 
person, place and partially in time.  Memory was fair.  
Intellectual functioning was average.  Judgment was fair but 
insight was very poor.  The diagnosis was schizophrenic 
disorder, undifferentiated type chronic.  A global assessment 
of functioning (GAF) of 51 was assigned.  The veteran was 
considered mentally competent to handle VA funds.  

In a March 1997 statement Dr. V. stated that the veteran had 
been under his care since 1980 through the Fee Basis Program.  
The physician indicated that the veteran had always been 
reported as a very limited individual who could not 
socialize, could not do anything on a continuous basis and 
whose symptoms were always present - at times worse and at 
times better controlled but never well.  The veteran's 
thought abnormalities were always present as ideas of 
reference, paranoid and illogical thinking, auditory 
hallucinations, and periods of aggressive behavior.  He 
needed constant supervision from his wife.  The physician 
noted that the veteran had been delusional, hallucinatory, 
aggressive and probably paranoid causing him to be unable to 
socialize or do any tasks which made him very sick to his 
stomach.  The physician opined that since the veteran had 
always been under medical treatment his condition was not as 
chaotic.  The physician believed that the veteran's condition 
was totally and permanently disabling and warranted a 100 
percent rating.  

In January 1998, the veteran testified that he felt people 
were always staring at him and looked at him funny.  He 
reported having problems sleeping, suicidal ideations and 
nightmares.  He stated that he did not go out.  He reported 
taking Valium, Navane and two other medications which he 
could not remember.  The veteran's spouse testified that they 
wanted him declared incompetent because he could not sign 
checks due to blindness.  She indicated that she had to 
accompany him everywhere and was his legal guardian for his 
Social Security benefits.  See January 1998 hearing 
transcript.  

On VA psychiatric examination in May 1998, it was noted that 
the veteran's claim file was available and reviewed.  The 
examiner noted that the veteran's last psychiatric admission 
of the veteran was in 1988.  It was further noted that the 
veteran had numerous physical problems secondary to chronic 
insulin dependent diabetes.  The veteran complained of 
nightmares with a lot of persecutory content.  In his dreams 
he sees himself killing or being killed.  He complained that 
people who know him and go by his house make fun of his 
present condition and have even thrown rocks at his house.  
When he is not in the hospital he is usually secluded at 
home.  Mental status examination noted that the veteran was 
casually dressed.  He was hypoactive, not spontaneous, with 
an empty facial expression.  He only answered when he was 
questioned otherwise he remained silent and his responses 
were very poorly elaborated.  The content showed both 
persecutory and referential ideas.  He described auditory 
hallucinations.  He also referred being angry, irritable, and 
having very poor relationships to other people.  He described 
nightmares and for this reason, poor sleep at night.  His 
affect was very flat and his mood was sullen and withdrawn.  
He was oriented in person, place and partially in time.  
Memory was very poor for details and specifics.  Intellectual 
functioning was low average, judgment was fair, and insight 
was very poor.  The diagnosis was schizophrenic disorder, 
undifferentiated type chronic.  The GAF score was 45.  The 
veteran was not considered competent to handle VA funds.  

The veteran was afforded another VA psychiatric examination 
in December 1999.  The examiner indicated that the veteran's 
claim file was available and reviewed.  The veteran stated 
that his biggest problem was his inability to sleep 
adequately.  He said there were rare times when he was able 
to sleep adequate but most of the time he had a problem that 
kept waking him up.  He spent little time at home because he 
had so many appointments including dialysis three times a 
week that he spent more time in the hospital than at home but 
when he was at home, he basically listened to the television 
or to the radio.  He stayed at home because he said there 
were still people, even his own brother who made fun of him 
and he did not like that so he basically remained secluded at 
home.  He said that life was difficult for him because of all 
the limitations he had, including a below the knee amputation 
of his right leg, no vision in his right eye and practically 
nothing from his left eye.  Mental status examination showed 
the veteran to be casually dressed and groomed.  His answers 
were relevant and coherent.  He had referential content in 
his thoughts and described auditory hallucinations with 
negative messages like, for example, he referred the voices 
at times tell him that he had nothing, that he was never in 
the Army and that he was worthless.  Right now, he was not 
suicidal or homicidal but he tended to become irritable and 
angry easily.  His affect was flat and his mood was somewhat 
depressed.  He was oriented in person, place and time.  
Memory and intellectual functioning were grossly preserved, 
although he tended to have lacunae in his memory for specific 
details.  Judgment was fair.  Insight was superficial.  The 
diagnosis was schizophrenia, undifferentiated type.  The GAF 
score was 50.  The examiner stated that, in terms of the 
veteran's competency, he was intellectually competent.  The 
examiner further stated that the reality of the situation was 
that the veteran was blind for all practical purposes causing 
very serious limitation in terms of being able to move on his 
own, so he depended on his wife to carry out all the 
activities related to the management of his monetary 
benefits.  For this reason, his wife had been acting as his 
legal guardian for many years already.  He definitely needed 
her assistance.  

I.  Increased Rating 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

During the pendency of this appeal VA issued revised 
regulations amending the section of the Rating Schedule 
dealing with mental disorders.  See 38 C.F.R. § 4.130.  These 
revisions were effective November 7, 1996.  The United States 
Court of Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) has held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Under the regulations in effect prior to November 1, 1996, a 
50 percent rating was assigned for considerable impairment in 
the ability to establish or maintain effective or favorable 
relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was assigned when the veteran's ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was assigned when there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; or when the veteran was demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994)(the criteria for a 100 percent rating 
are each independent bases for granting a 100 percent 
rating).  

The Board's evaluation of the evidentiary record permits the 
conclusion that the veteran's schizophrenia is productive of 
totally disabling symptomatology.  The evidence in this case, 
including testimony offered by the veteran and his wife, 
reflects symptoms which include problems sleeping, 
nightmares, irritability, being easily angered, and 
diminished interest in activities.  The veteran has reported 
feelings that people would stare at him and make fun of him.  
Mental status examinations have consistently noted that the 
veteran has poor grooming and dress.  He also has auditory 
hallucinations, suicidal ruminations, poor judgment, a 
blunted affect, and a depressed and anxious mood.  Each of 
the examinations summarized above reflect that the veteran is 
unable to socialize and spends most of his time alone 
watching television or listening to the radio.  The only 
intimate contact he has is with his wife who accompanies him 
everywhere.  

The Board acknowledges that the veteran has extensive 
physical maladies, including blindness and a below the knee 
amputation on his right leg.  However, the Board finds that 
notwithstanding the presence of the veteran's physical 
disabilities, the fact remains that his schizophrenia 
symptomatology has been chronic and has adversely affected 
his contact with others.  Besides going to the hospital for 
dialysis and treatment of his physical disabilities, the 
record in this case presents no credible evidence that the 
veteran has any contacts at all outside his home.  

Accordingly, at least one of the criteria for a 100 percent 
rating are independently met in the veteran's case.  See 
Johnson, 7 Vet. App. at 97.  Therefore, for the reasons 
outlined above, the Board concludes that the record supports 
a grant of entitlement to a 100 percent evaluation for 
schizophrenia under the criteria for rating psychiatric 
disorders effective prior to November 7, 1996.  In view of 
the total grant of total benefits for the service-connected 
psychiatric disorder, the Board need not examine the 
propriety of evaluating the veteran's psychiatric disability 
under the criteria for rating mental disorders which became 
effective November 7, 1996.  38 U.S.C.A. § 1155; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996). 

II.  Competency

The veteran and his spouse request that he be declared 
incompetent on the account that he can not sign his checks 
due to blindness and has to have his wife with him wherever 
he goes.  

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation.  38 C.F.R. § 3.353(a).  A medical 
opinion is required for the rating agency to make a 
determination of incompetency.  Unless the medical evidence 
is clear, convincing and leaves no doubt as to the person's 
incompetency, the rating agency will not make a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  
Determinations of competency should be based upon all 
evidence of record, including the percentage of disability 
and facts relating to commitment or hospital.  38 C.F.R. § 
3.353(c).  Where reasonable doubt arises regarding a 
beneficiary's mental capacity, such doubt will be resolved in 
favor of competency.  38 C.F.R. § 3.353(d).

While the VA examination report of May 1998 indicated that 
the veteran was incompetent for VA purposes, the Board finds 
that the VA examination report has been rebutted by more 
recent medical evidence to the contrary.  The December 1999 
VA examiner, following clinical evaluation, concluded that 
while the veteran had severe limitation in terms of being 
able to move on his own due to blindness and required the 
assistance of his wife, he was intellectually competent.  
Thus, after reviewing the evidence of record, the Board 
concludes that resolution of reasonable doubt in the 
veteran's favor requires a finding that he his competent to 
manage his own affairs.  While there is medical evidence to 
support a finding of incompetency, the Board finds that there 
is also competent medical evidence to support a finding of 
competency.  Although both VA examiners reviewed the 
veteran's claims file, the Board finds the December 1999 
opinion of more probative value in this instance since it is 
the most recent in time.  The Board notes that the veteran 
and his spouse, as lay persons, are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Accordingly, the Board finds that resolution of reasonable 
doubt in the veteran's favor warrants a finding that he is 
competent to manage his affairs, including the disbursement 
of funds, without limitation.  38 C.F.R. § 3.353.  


ORDER

A 100 percent evaluation for schizophrenia, undifferentiated 
type, is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  

The veteran is competent for VA purposes; the appeal is 
denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

 

